t c memo united_states tax_court jeanine t foor petitioner v commissioner of internal revenue respondent docket no filed date jeanine t foor pro_se kevin w coy for respondent memorandum findings_of_fact and opinion goeke judge this matter is before the court pursuant to a petition filed under sec_6015 the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for unpaid 1unless otherwise indicated all section references are to the internal_revenue_code as amended taxes for years and with respect to the claim for relief under sec_6015 and c we hold that petitioner is not entitled to relief because there were no understatements of tax however with respect to petitioner’s claim for equitable relief under sec_6015 we hold that respondent’s denial of relief was an abuse_of_discretion and that it would be inequitable to hold petitioner liable for the unpaid taxes findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tustin california at the time she filed her petition petitioner and darrell t foor mr foor were married on date and separated on date they filed joint federal_income_tax returns for the years through for the years and petitioner and mr foor did not fully pay the tax_liabilities reported on their returns no deficiencies were determined or assessed against either petitioner or mr foor for these years petitioner had a deficiency for petitioner and mr foor were divorced in on date petitioner filed a form_8857 request for innocent spouse relief and separation of liability and equitable relief requesting relief from joint_and_several_liability for the years through in her form_8857 and responses to information requests from respondent petitioner stated that mr foor was an alcoholic he frequently lost his job and was in trouble for alcohol-related incidents he made false deposits into their joint bank account to obtain money from the bank his actions left petitioner without enough money to pay the bills and petitioner believed that he claimed extra dependents on tax documents so that less money would be withheld from his wages additionally petitioner stated that she cared for her disabled mother from until her mother’s death in and her mother contributed one-half of the monthly rent and helped buy food because there was not enough money on date respondent issued a notice of final_determination to petitioner informing her that she was not entitled to relief from joint_and_several_liability under sec_6015 c or f for the years and respondent granted petitioner relief under sec_6015 for the deficiency respondent did not address petitioner’s entitlement to relief for and because there were no outstanding tax_liabilities for those years additionally respondent did not address petitioner’s entitlement to relief for the years through because joint returns were not filed for those years respondent’s determinations were based on the conclusions of two revenue agents ann hoel and al petroff mr petroff in analyzing petitioner’s entitlement to equitable relief under sec_6015 the revenue agents determined petitioner was divorced at the time she requested relief petitioner would suffer economic hardship if relief was not granted petitioner did not significantly benefit from the unpaid tax_liabilities petitioner had made a good_faith effort to comply with the federal_income_tax laws in the tax years following the years at issue and there were no perceptible asset transfers between petitioner and mr foor the agents determined that petitioner knew or had reason to know that the tax_liabilities would not be paid and that the liabilities were not solely attributable to mr foor the revenue agents noted that petitioner was responsible for at least a portion of the underpayments because of inadequate withholding petitioner filed a petition under sec_6015 seeking review of respondent’s determinations for the taxable years and the petition lists sec_6015 c and f and alleges that it would be inequitable to hold petitioner responsible for the unpaid taxes opinion this case involves unpaid taxes for the years in issue because no understatements of tax or deficiencies are involved petitioner is not entitled to relief under sec_6015 or c see sec_6015 and c 120_tc_137 therefore our review is limited to sec_6015 which permits in certain circumstances relief from joint_and_several_liability for unpaid taxes 118_tc_494 sec_6015 permits the secretary to relieve a spouse of liability if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or any deficiency or any portion of either and relief is not available under sec_6015 or c the denial of equitable relief is reviewed under an abuse_of_discretion standard washington v commissioner supra pincite in deciding whether the determination was an abuse_of_discretion we consider evidence relating to all the facts and circumstances id pincite revproc_2000_15 2000_1_cb_447 contains guidelines that will be considered in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a 2on date the commissioner issued revproc_2003_ 2003_32_irb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date request for relief under sec_6015 respondent agrees that the threshold conditions are satisfied in this case revproc_2000_15 sec_4 c b pincite provides that in cases where a liability reported on a joint_return is unpaid relief under sec_6015 will ordinarily be granted if the following three elements are satisfied at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and the requesting spouse will suffer economic hardship if relief is not granted relief under revproc_2000_15 sec_4 c b pincite is available only to the extent that the unpaid liability is allocable to the nonrequesting spouse id sec_4 b if relief is not available under revproc_2000_15 sec_4 then revproc_2000_15 sec_4 c b pincite provides factors that the commissioner will consider in deciding whether to grant relief under sec_6015 revproc_2000_ sec_4 c b pincite lists the following six factors weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability this list is not exhaustive no single factor is determinative and all factors should be considered and weighed appropriately revproc_2000_15 sec_4 c b pincite in the instant case the revenue agents found that almost all of factors listed in revproc_2000_15 secs dollar_figure and either weighed in petitioner’s favor or were not applicable despite the abundance of positive factors petitioner’s claim for equitable relief was denied on brief respondent argues that petitioner knew or had reason to know at the time the returns were filed that the tax_liabilities would not be paid the revenue agents’ reports indicate that relief was not granted because they believed that petitioner was equally responsible for the underpayments because of inadequate withholding petitioner argues that mr foor had complete control_over their finances during the years in issue she claims that he assured her that the balances were paid and that he intercepted any correspondence from respondent petitioner contends that she did not discover the unpaid balances until after the marriage was dissolved petitioner credibly testified that she believed that mr foor would pay their tax_liabilities despite this belief we cannot say that the revenue agents acted unreasonably in determining that petitioner had reason to know at the time the returns were signed that the tax_liabilities would not be paid petitioner signed the returns for all years in issue and these returns showed a balance due after allowance for the federal income taxes withheld during the years thus she should have known that further payments were required to satisfy each year’s liability the administrative record indicates that petitioner knew that her husband was not having enough tax withheld was claiming extra exemptions and was using the money to support his drinking problem in written responses to the revenue agents’ questions petitioner stated that mr foor frequently lost jobs and was in trouble for alcohol-related incidents he made false deposits in their joint checking account to obtain money from the bank and petitioner did not have enough money to pay the bills petitioner’s allegations indicate that she lacked the funds necessary to pay the tax_liabilities and that she was aware that mr foor’s financial situation was the same or worse we believe that the revenue agents could reasonably have concluded that petitioner had reason to know that the taxes would not be paid at the time she signed the returns our finding above precludes relief under revproc_2000_15 sec_4 however with respect to revproc_2000_15 sec_4 petitioner’s reason to know is the only negative factor that respondent specifically argues on brief justifies the denial of equitable relief although this is a strong factor weighing against relief it is not determinative washington v commissioner t c pincite revproc_2000_15 sec_4 d c b pincite respondent admits that petitioner is divorced will suffer economic hardship if relief is not granted and had to deal with various problems associated with mr foor’s alcoholism and her mother’s illness respondent further admits that petitioner did not significantly benefit from the unpaid taxes and has made a good_faith effort to comply with the federal_income_tax laws in the years following the years at issue and there were no perceptible asset transfers between petitioner and mr foor the revenue agents’ workpapers reflect that an additional reason that equitable relief was not granted was that they believed petitioner’s withholding was inadequate and did not cover her share of the tax_liabilities at trial mr petroff testified that he reviewed the tax returns and forms w-2 wage and tax statement for and in making this determination but that he did not review the returns or forms w- for any earlier years the years in issue are and thus mr petroff’s determination that petitioner’s wages were underwithheld for the other years in issue was based on his assumption that there was a continuous pattern of inadequate withholding mr petroff also testified that a requesting spouse cannot be relieved of liability for tax attributable to her own income under the rules for relief from joint_and_several_liability petitioner’s information submissions to the revenue agents and her testimony reflect that she believed that her withholding was adequate to pay her tax_liabilities and she also testified that if she had filed with a status of single her withholding would have exceeded her tax_liabilities the evidence in the record indicates that she informed mr petroff that she believed her withholding was adequate to pay her tax_liabilities although a requesting spouse is not entitled to relief under revproc_2000_15 sec_4 for unpaid taxes attributable to her this does not foreclose her eligibility for equitable relief revproc_2000_15 sec_4 applies to requesting spouses who satisfy the threshold conditions of revproc_2000_ sec_4 but do not qualify for relief under revproc_2000_15 sec_4 see washington v commissioner supra pincite collier v commissioner tcmemo_2002_144 additionally revproc_2000_15 sec_4 a c b pincite provides that whether an unpaid liability is attributable to the requesting spouse is a factor to consider thus mr petroff’s testimony indicates that he may have incorrectly applied the revenue_procedure in this case mr petroff’s testimony and workpapers indicate that a significant reason for denying relief 3rev proc 2003_32_irb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date added an additional threshold condition for relief subject_to certain exceptions that the income_tax_liability from which the requesting spouse seeks relief must be attributable to an item of the nonrequesting spouse revproc_2003_61 supra does not apply in this case because petitioner’s request for relief was filed before the effective date was his determination that the underpayments were not solely attributable to mr foor on brief respondent does not address mr petroff’s incorrect statement that a taxpayer is not eligible for equitable relief for unpaid taxes that are attributable to her respondent has not specifically argued on brief that this is a reason for upholding the revenue agents’ determinations in light of petitioner’s testimony respondent’s failure to specifically argue this point mr petroff’s incorrect belief that petitioner is not eligible for equitable relief for liabilities attributable to her and mr petroff’s admission that he was not able to review petitioner’s forms w-2 for of the years in issue we conclude that no weight should be given to this factor at trial petitioner’s testimony was consistent with her assertions in the form_8857 her responses to information requests from respondent and the statements outlined in the revenue agents’ workpapers regarding mr foor’s detrimental actions and petitioner’s economic hardship and lack of significant benefit from the unpaid taxes respondent has not challenged petitioner’s truthfulness on these matters and hi sec_4the evidence in the record including the revenue agents’ reports does not adequately disclose the exact amounts if any by which petitioner’s taxes were underwithheld the record reflects that any taxes on petitioner’s wages that were underwithheld would represent only a relatively small proportion of the underpayments for the years in issue only argument against granting equitable relief is that petitioner knew or had reason to know that the taxes would not be paid when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where the requesting spouse knew or had reason to know that the liability would not be paid washington v commissioner supra pincite revproc_2000_15 sec_4 b c b pincite additionally we have previously considered the fact that a taxpayer did not significantly benefit from the unpaid liability as a factor in favor of granting relief to that taxpayer ewing v commissioner t c ___ ___ slip op pincite ferrarese v commissioner tcmemo_2002_249 rowe v commissioner tcmemo_2001_325 the factors listed in revproc_2000_15 sec_4 c b pincite are not exhaustive and all facts and circumstances must be taken into account in determining whether it would be inequitable to hold a requesting spouse liable ewing v commissioner t c at ___ slip op pincite petitioner presented a strong case during her dealings with respondent and at trial for equitable relief from joint_and_several_liability under the factors promulgated by the commissioner in revproc_2000_15 supra and other_relevant_factors although we do not find fault with the determination that petitioner had reason to know that the reported tax_liabilities would not be paid on the basis of the particular facts and circumstances involved we find that compelling reasons existed to grant equitable relief petitioner is divorced she will suffer economic hardship if relief is not granted she did not significantly benefit from the unpaid taxes and there were several other factors known to respondent at the time of the determination that weighed in favor of granting relief consequently we hold that respondent’s denial of equitable relief was an abuse_of_discretion and that it would be inequitable to hold petitioner liable for the unpaid tax_liabilities for the years in issue decision will be entered for petitioner
